DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1 July 2022, with respect to the rejections of claims 1–20 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Furuta, Atsumi, Morikazu, and Matsuo.

Specification
The disclosure is objected to because of the following informalities:
The specification recites “relatively to” at the following points:
	pg. 3, lns. 12 and 15;
	pg. 4, ln. 16;
	pg. 6, lns. 9 and 12;
	pg. 13, lns. 13 and 26;
	pg. 17, ln. 19; and
	pg. 19, fourth-to-last line.
Each instance is grammatically incorrect, and should be replaced amended to say “relative[[ly]] to.”


Claim Objections
Claims 1–20 are objected to because of the following informalities:
Claim 1 recites “relatively to” (lns. 8 and 10), which is grammatically incorrect and should be amended to recite “relative[[ly]] to.” The same applies in claim 4 on line 3; and claim 6 on lines 7 and 9; 
Claim 6 recites “LB1” and “LB2” in its last three sections, claim 7 recites “LB2,” and claim 10 recites “S1 and S2,” which seem to be reference characters. Because reference characters are absent from the rest of the claims, and these reference characters are not used referentially in any other part of the claims, the Office suggests that they be struck. See MPEP § 608.01(m) for commentary regarding reference characters in claims.
Claim 11 recites, “wherein the converged spots and each have a center,” which has a grammatical issue that would seem to be resolved by deleting “and.”
Claim 12 recites “wherein the converged spots and have a nearly elliptical shape,” which has a grammatical issue that would seem to be resolved by deleting “and.”
Claims 2, 3, 5, 8, 9, and 13–20 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9–11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a second mirror and a third mirror.” However, neither claim 7 nor claim 6 from which it depends recites any first mirror, which may be intended to be the first polarizing beam splitter, but this is unclear, and it is also improper to leave a reader guessing as to whether the claim is requiring, by implication, that the first polarizing beam splitter be a mirror. If the Office’s assessment is correct, one solution is to amend claim 7 to clarify that the first polarizing beam splitter is a first mirror.
Each of claims 9–11 recite “approximately” with respect to numerical ranges. The term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant may either strike the term from the claim, or provide evidence that the scope of the term would be ascertainable by one of ordinary skill in the art.
Claim 12 recites “a nearly elliptical shape.” Although “nearly” is a term of degree, the Office finds the use of the term definite since one of ordinary skill in the art would appreciate, in light of the disclosure, how the converged spots may form a shape like an ellipsis like what is shown in fig. 5.
Except for the presence or absence of a comma after the number of the claim dependent from, claim 15 is a duplicate of claim 2, and should be canceled, amended, or have its dependency changed. See MPEP § 2173.05(n).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–5 and 12–17 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (JP 2016-107330 A) in view of Atsumi et al. (US Pub. 2012/0223061).
Claim 1: Furuta discloses a wafer dicing apparatus (title, “Processing Wafer”; para. 29, “dicing tape”), comprising:
a chuck table (3) holding a wafer (W) thereon, the wafer having a plurality of devices formed on a face side thereof in respective areas (102, fig. 6) demarcated thereon by a grid of intersecting projected dicing lines (101);
a laser beam applying unit (5) applying a pulsed laser beam (LBa) to the wafer held on the chuck table (see figs. 2 and 3) to form modified layers in the wafer along the projected dicing lines (described in, among other places, para. 29);
an X-axis feeding mechanism (31, 32) processing-feeding the chuck table and the laser beam applying unit relatively to each other in an X-axis direction; and
a Y-axis feeding mechanism (322, 33) indexing-feeding the chuck table and the laser beam applying unit relatively to each other in a Y-axis direction perpendicular to the X-axis direction;
wherein the laser beam applying unit includes:
a laser oscillator (53) emitting the pulsed laser beam having a wavelength transmittable through the wafer (para. 35, “pulse laser beam having a wavelength (1064 nm) which is transparent to the semiconductor wafer),
a beam condenser (54) converging the pulsed laser beam emitted from the laser oscillator onto the wafer held on the chuck table (see figs. 2 and 3), and
2a mask assembly (56, 563) disposed between the laser oscillator and the beam condenser (see fig. 3), reducing a width of the converged spots on the wafer in the Y-axis direction to keep the converged spots on the wafer within a width of projected dicing lines on the wafer (see fig. 3 showing different X-axis and Y-axis perspectives).
Furuta does not disclose a beam splitter assembly disposed between the laser oscillator and the beam condenser, splitting the pulsed laser beam emitted from the laser oscillator to form at least two converged spots on the wafer that are spaced from each other in the X-axis direction.
However, Atsumi discloses a similar apparatus with a beam splitter assembly (e.g. 22, fig. 5) disposed between a laser source (1) and a beam condenser (21), splitting the pulsed laser beam emitted from the laser oscillator to form at least two converged spots on the wafer that are spaced from each other in the X-axis direction (P0, P1, P2, fig. 6).
It would have been obvious to one of ordinary skill in the art to add the beam splitter assembly of Atsumi to the laser system of Furuta to improve forming desired cracks in semiconductor wafers.
Commentary: The Office notes that, given how the claim has been amended, it interprets that the wafer is positively recited and not to be disregarded as a material or article worked upon by the apparatus. See MPEP § 2115.
Claim 2: Furuta modified by Atsumi discloses a distance between the at least two converged spots is set to a distance by which cracks extending in the X-axis direction from adjacent modified layers are joined together (Atsumi: para. 77, “a stress that causes cracks to grow in the major axis direction”).
Claim 3: Modified as per claim 1 above, Atsumi discloses the pulsed laser beam being split by the beam splitter to form two converged spots on the wafer (e.g. P0, P1, fig. 3)
Neither Furuta nor Atsumi disclose that the pulsed laser beam being to be split have a pulse energy level ranging from 12 to 15 µJ, and the pulsed laser beam is split by the beam splitter assembly to form two converged spots on the wafer. Atsumi only discloses a few examples where sapphire is cut, including a maximum pulse energy of 10 µJ (para. 186).
However, given that both Furuta and Atsumi are suited to the same problem of forming cracks in semiconductor wafers, just as Applicant’s invention is, it would have been obvious to one of ordinary skill in the art to determine, by routine optimization, the appropriate laser pulse energy level to use their apparatuses—principally Atsumi’s, as it features the split laser—for that purpose.
Claim 4: Neither Furuta nor Atsumi discloses in one single example
that if the distance between the two converged spots ranges from 5 to 6 µm, a processing feed rate at which the chuck table and the laser beam applying unit are fed relatively to each other by the X-axis feeding mechanism is represented by V (mm/s), and a repetitive frequency of the pulsed laser beam is represented by R (kHz), then V/R is in the range of: the distance between the converged spots x 1.4 < V/R < the distance between the converged spots x 2.
Atsumi only discloses a few examples where sapphire is cut, including one with a 6 µm spot range (para. 160), and another with a scanning speed of 1,000 mm/s (para. 194) and a repetitive frequency of 100 kHz, altogether which would happen to satisfy the claimed formula.
However, given that both Furuta and Atsumi are suited to the same problem of forming cracks in semiconductor wafers, just as Applicant’s invention is, it would have been obvious to one of ordinary skill in the art to determine, by routine optimization, the appropriate converged spot width, processing feed rate, and repetitive frequency of the pulsed laser beam, to use their apparatuses—principally Atsumi’s, as it features the split laser—for that purpose.
Claim 5: Furuta discloses the beam condenser being a condensing lens (541).
Claim 12: Modified as per claim 1 above, Atsumi discloses the converged spots and have a nearly elliptical shape (depicted in fig. 3, and described in, among other places, para. 77).
Claims 13 and 14: Modified as per claim 1 above, Atsumi discloses the converged spots overlapping each other in the X-axis direction (depicted in fig. 3).
Claim 15: Furuta modified by Atsumi clearly suggests that the distance between the two converged spots (of Atsumi) is set to a distance by which cracks extending in the X-axis direction from adjacent modified layers are joined together (Atsumi: para. 77, “a stress that causes cracks to grow in the major axis direction occurs within the member 3 to be cut”).
Claim 16: Furuta discloses the modified layers having reduced strength (para. 3, “strength is reduced by forming the modified layer,” discussing background art but clearly suggesting that the same principle applies in the disclosed invention).
Claim 17: Modified as per claim 1 above, Atsumi discloses the beam splitter assembly splitting the pulsed laser beam emitted from the laser oscillator to form at least three converged spots on the wafer that are spaced from each other in the X-axis direction (P0, P1, P2, fig. 6).
Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Atsumi as applied to claim 1 above, and further in view of applicant admitted prior art.
Claim 9: Furuta does not disclose the dicing lines each having a width of approximately 10 pm.
However, Applicant admits that a dicing line width of 10 µm is known at the top of page 2 of the submitted specification, and it is advantageous to have this feature to allow more devices to be produced from a single wafer.
Claim 10: Neither Furuta nor Atsumi disclose the width of the converged spots in the Y-axis directions being reduced by the mask assembly to approximately 7 to 8 µm.
However, Furuta teaches that the mask is used to keep the laser spot within the width of the dicing line (para. 38), which can be established, as per claim 9 above, at 10 µm.
Therefore, it would have been obvious to one of ordinary skill in the art to set the width of the converged spots in the Y-axis directions at 7–8 µm to keep the spots within the width of the dicing lines.
Claim 11: Modified as per claim 1 above, Atsumi discloses the converged spots each having a center, and wherein the centers of the two converged spots and are spaced from each other by a distance of 5approximately 5 to 6 µm (fig. 22, 5 µm), leaving the converged spots overlapping each other in the X-axis direction (visible in fig. 22).
Claims 6, 7, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Atsumi and Morikazu (US Pub. 2010/0317172).
Claim 6: Furuta discloses a wafer dicing apparatus (title, “Processing Wafer”; para. 29, “dicing tape”), comprising:
a chuck table (3) holding a wafer (W) thereon, the wafer having a plurality of devices formed on a face side thereof in respective areas (102, fig. 6) demarcated thereon by a grid of intersecting projected dicing lines (101);
a laser beam applying unit (5) applying a pulsed laser beam (LBa) to the wafer held on the chuck table (see figs. 2 and 3) to form modified layers in the wafer along the projected dicing lines (described in, among other places, para. 29);
an X-axis feeding mechanism (31, 32) processing-feeding the chuck table and the laser beam applying unit relatively to each other in an X-axis direction; and
a Y-axis feeding mechanism (322, 33) indexing-feeding the chuck table and the laser beam applying unit relatively to each other in a Y-axis direction perpendicular to the X-axis direction;
wherein the laser beam applying unit includes:
a laser oscillator (53) emitting the pulsed laser beam having a wavelength transmittable through the wafer (para. 35, “pulse laser beam having a wavelength (1064 nm) which is transparent to the semiconductor wafer),
a beam condenser (54) converging the pulsed laser beam emitted from the laser oscillator onto the wafer held on the chuck table (see figs. 2 and 3), and
a mask assembly (56, 563) disposed between the laser oscillator and the beam condenser (see fig. 3), reducing a width of the converged spots on the wafer in the Y-axis direction to keep the converged spots on the wafer within a width of projected dicing lines on the wafer (see fig. 3 showing different X-axis and Y-axis perspectives).
Furuta does not disclose a beam splitter assembly disposed between the laser oscillator and the beam condenser, splitting the pulsed laser beam emitted from the laser oscillator to form at least two converged spots on the wafer that are spaced from each other in the X-axis direction.
However, Atsumi discloses a similar apparatus with a beam splitter assembly (e.g. 22, fig. 5) disposed between a laser source (1) and a beam condenser (21), splitting the pulsed laser beam emitted from the laser oscillator to form at least two converged spots on the wafer that are spaced from each other in the X-axis direction (P0, P1, P2, fig. 6)).
It would have been obvious to one of ordinary skill in the art to add the beam splitter assembly of Atsumi to the laser system of Furuta to improve forming desired cracks in semiconductor wafers.
Atsumi does not disclose the beam splitter assembly comprising:
a first polarizing beam splitter for splitting the pulsed laser beam into a first pulsed laser beam to travel along a first beam path and a second pulsed laser beam to travel along a second beam path; 4a second polarizing beam splitter for guiding the first pulsed laser beam and the second pulsed laser beam toward the beam condenser while keeping them spaced a distance from each other in the X-axis directions; and split-interval adjusting means for adjusting the distance by which the first pulsed laser beam and the second pulsed laser beam are spaced from each other in the X-axis directions by horizontally moving the second polarizing beam splitter in the X-axis directions.
Instead, Atsumi features a variety of embodiments that adjust the beam angle (e.g. 2B11 in fig. 18) 
However, Morikazu discloses a similar apparatus with a beam splitter assembly comprising:
a first polarizing beam splitter (70) for splitting the pulsed laser beam into a first pulsed laser beam (LB2) to travel along a first beam path and a second pulsed laser beam (LB1) to travel along a second beam path;
4a second polarizing beam splitter (80) for guiding the first pulsed laser beam and the second pulsed laser beam toward a beam condenser (37, 38) while keeping them spaced a distance from each other in the X-axis directions (visible in fig. 4); and
split-interval adjusting means (76) for adjusting the distance by which the first pulsed laser beam and the second pulsed laser beam are spaced from each other in the X-axis directions by horizontally moving the second polarizing beam splitter in the X-axis directions (via 78, see the arrow A in fig. 4, discussed in para. 34).
It would have been obvious to one of ordinary skill in the art to replace the mirror rotating means of Atsumi with the horizontally-displaceable split-interval adjusting means of Morikazu as an equivalent for the same purpose of changing the distance between beam spots. MPEP § 2144.06.II.
Claim 7: Modified as per claim 6 above, Morikazu does not discloses the beam splitter assembly further comprising: a second mirror and a third mirror for reflecting and guiding the second pulsed laser beam traveling along the second beam path to the second polarizing beam splitter.
However, this arrangement for a split laser is already known, as shown in Atsumi (see 2A4 and 2A5 in fig. 13), and it would have been obvious to one of ordinary skill in the art to employ such an arrangement to split and then redirect the second pulsed laser beam as an equally functional arrangement.
Claim 18: Modified as per claim 6 above, Atsumi discloses the converged spots overlapping each other in the X-axis direction (depicted in fig. 3).
Claim 19: Modified as per claim 6 above, Atsumi discloses the beam splitter assembly splitting the pulsed laser beam emitted from the laser oscillator to form at least three converged spots on the wafer that are spaced from each other in the X-axis direction (P0, P1, P2, fig. 6).
Claim 20: Furuta modified by Atsumi discloses a distance between the at least two converged spots is set to a distance by which cracks extending in the X-axis direction from adjacent modified layers are joined together (Atsumi: para. 77, “a stress that causes cracks to grow in the major axis direction”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Atsumi and Morikazu as applied to claim 6 above, and further in view of Matsuo et al. (US Pat. 6,127,647).
Modified as per claim 6 above, Morikazu does not disclose the split-interval adjusting means comprising an electrically operated cylinder.
However, electrically operated cylinders for linear actuation are well known, as for example shown in Matsuo, which discloses an electrically operated cylinder (44, 48, 50; clearly suggested as electrically operated) connected to an analogous mirror (42, 52).
It would have been obvious to one of ordinary skill in the art to employ the electrically operated cylinder taught by Matsuo to fit the generic moving means 78 of Morikazu as it would be suitable for moving the split-interval adjusting means, as suggested by Matsuo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761